 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DWIGHT MATTHEWS,                                   No. 2:16-CV-2343-TLN-DMC-P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    K. DHILLION, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On February 122, 2019, defendants filed a notice of plaintiff’s death pursuant

19   to Federal Rule of Civil Procedure 25 (ECF No. 16). A review of the record reflects the notice

20   was properly served under Rule 25(a)(3) (ECF No. 25, Exhibit 1).

21                  Under Rule 25(a)(1), an action which is not extinguished must be dismissed upon

22   the death of the plaintiff unless a motion for substitution is made with in 90 days after service of a

23   statement noting the death. In this case, a notice of plaintiff’s death was properly served, more

24   than 90 days since service have passed, and no motion for substitution has been filed. Therefore,

25   this action must be dismissed.

26   ///

27   ///

28   ///
                                                        1
 1                  Based on the foregoing, the undersigned recommends that this action be dismissed

 2   pursuant to Federal Rule of Civil Procedure 25(a)(1).

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: June 18, 2019
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
